        Case 2:19-cv-02246-JDP Document 21 Filed 12/29/20 Page 1 of 9


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PETER ELLSWORTH STILES ,                        Case No. 2:19-cv-02246-JDP (SS)
12                       Plaintiff,                   ORDER DENYING CLAIMANT’S MOTION
                                                      FOR SUMMARY JUDGMENT
13            v.
                                                      ECF No. 15
14    COMMISSIONER OF SOCIAL
      SECURITY,                                       ORDER GRANTING DEFENDANT’S
15                                                    CROSS-MOTION FOR SUMMARY
                         Defendant.                   JUDGMENT
16
                                                      ECF No. 18
17

18           Stiles (“claimant”) challenges the final decision of the Commissioner of Social Security

19   (“Commissioner”) denying his application for supplemental security income. ECF No. 1. The

20   case is submitted on claimant’s motion for summary judgment, ECF No. 15, to which the

21   Commissioner filed an opposition and cross-motion for summary judgment, ECF No. 18. Both

22   parties have consented to the to the jurisdiction of a U.S. Magistrate judge. ECF Nos. 5, 6, 19.

23   The matter is ripe for review, and this court now denies claimant’s motion for summary judgment

24   and grants the Commissioner’s cross-motion for summary judgment.

25      I.         STANDARD OF REVIEW

26           The court’s review is limited. On appeal, this court examines only whether substantial

27   evidence supports the factual findings of the administrative law judge (“ALJ”) and whether the

28   ALJ applied the correct legal standards. See Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050,
                                                       1
        Case 2:19-cv-02246-JDP Document 21 Filed 12/29/20 Page 2 of 9


 1   1052 (9th Cir. 2006); 42 U.S.C. § 405(g). “‘Substantial evidence’ means more than a mere

 2   scintilla, but less than a preponderance; it is such relevant evidence as a reasonable person might

 3   accept as adequate to support a conclusion.” Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th

 4   Cir. 2007). The court will uphold the ALJ’s decision if it is rational, even if there is another

 5   rational interpretation of the evidence, because the court may not substitute its own judgment for

 6   that of the ALJ. See Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017). Relatedly, the court

 7   reviews only the reasons provided by the ALJ in the disability determination and may not affirm

 8   based on a ground upon which the ALJ did not rely. See Connett v. Barnhart, 340 F.3d 871, 874

 9   (9th Cir. 2003).

10            A motion for summary judgment may be granted only when the there is no genuine issue

11   of material fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

12   56. The burden of establishing that there is no genuine issue of material fact lies with the moving

13   party. See Celotex Corp v. Catrett, 477 U.S. 317, 322-23 (1986); see also Nissan Fire & Marine

14   Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102-03 (9th Cir. 2000). Once the moving party has met

15   that burden by “presenting evidence which, if uncontradicted, would entitle it to a directed verdict

16   at trial, [Fed. R. Civ. P. 56(e)(2)] shifts to [the nonmoving party] the burden of presenting specific

17   facts showing that such contradiction is possible.” British Airways Bd. v. Boeing Co., 585 F.2d

18   946, 950-52 (9th Cir. 1978); see also Nissan Fire, 210 F.3d at 1102-03.

19      II.      BACKGROUND

20            Claimant filed an application for disability insurance benefits on October 17, 2017,
21   initially alleging disability since December 31, 2016, and later amending the onset date to

22   December 14, 2009. AR 10, 35-36, 166-67. In his disability report, claimant indicated that he is

23   disabled due to post-traumatic stress disorder (“PTSD”), zero mobility in both shoulders, an

24   inability to lift both arms above shoulder height, chronic depression, chronic anxiety, and

25   suicidality. AR 181. Claimant reported that he needed to stop working on December 31, 2006,

26   due to his conditions. AR 182. Claimant is a high school graduate and completed three years of
27   college. AR 182. In the fifteen years preceding his disability claim, he worked as a heating and

28   air installer and servicer. AR 182.
                                                        2
        Case 2:19-cv-02246-JDP Document 21 Filed 12/29/20 Page 3 of 9


 1             Claimant’s application was initially denied on February 17, 2018, and upon

 2   reconsideration on April 6, 2018. AR 93-97. He then requested a hearing before an ALJ. AR

 3   104-05. On May 22, 2019, the ALJ issued a decision finding claimant not disabled, concluding

 4   that claimant retained the residual functional capacity (“RFC”) to perform work existing in

 5   significant numbers in the national economy. AR 7-21. Claimant requested a review of the

 6   ALJ’s decision on July 9, 2019. AR 160. The Appeals Council denied claimant’s request for

 7   review on September 5, 2019. AR 1-6. Claimant now seeks judicial review under 42 U.S.C.

 8   § 405(g).

 9      III.      ANALYSIS

10             An ALJ determines eligibility for Social Security benefits in a five-step sequential

11   evaluation process, asking: (1) whether the claimant is engaged in substantial gainful activity;

12   (2) whether the claimant has a medical impairment (or combination of impairments) that qualifies

13   as severe; (3) whether any of the claimant’s impairments meet or exceed the severity of one of the

14   impairments listed in the regulations; (4) whether the claimant can perform his past relevant

15   work; and (5) whether the claimant can perform other specified types of work. See Barnes v.

16   Berryhill, 895 F.3d 702, 704 n.3 (9th Cir. 2018); 20 C.F.R. § 416.920. The burden of proof is on

17   the claimant during the first four steps of the inquiry but shifts to the Commissioner at the fifth

18   step. See 20 C.F.R. § 404.1520(a)(4)(i)-(v); see also Bustamante v. Massanari, 262 F.3d 949,

19   953-54 (9th Cir. 2001).

20             At step one, the ALJ found that claimant had not engaged in substantial gainful activity
21   since July 21, 2016. AR 18. At step two, the ALJ found that claimant had the severe

22   impairments of PTSD, depression, anxiety, alcohol dependence, bilateral shoulder degenerative

23   impingement, right cubital tunnel syndrome, right shoulder bicep tendonitis, bilateral shoulder

24   rotator cuff tears, and a right third finger flex deformity. AR 13. The ALJ further found that

25   claimant had the nonsevere impairments of hypertension, stigmata of prior granulomatous, history

26   of right-hand flexor tendon repair, and tinnitus. AR 13. At step three, the ALJ found that
27   claimant did not have an impairment or combination of impairments that met or exceeded the

28   severity of any of the impairments listed in the regulations. AR 13-15. Before proceeding to step
                                                         3
        Case 2:19-cv-02246-JDP Document 21 Filed 12/29/20 Page 4 of 9


 1   four, the ALJ found that “claimant had the residual functional capacity (‘RFC’) to perform

 2   sedentary work as defined by 20 CFR 404.1567(b) and 416.967(b), with the additional limitations

 3   that he could carry 10 pounds occasionally and less than 10 pounds frequently, and could stand

 4   and/or walk for approximately 6 hours and sit for approximately 6 hours, in an 8-hour workday,

 5   with normal breaks.” AR 15. The ALJ further determined that claimant could not climb ladders,

 6   ropes, and scaffolds, could not crawl, and could not reach overhead bilaterally. AR 15. Claimant

 7   was further limited to frequent bilateral handling and fingering. AR 15. The ALJ found that

 8   claimant could understand, remember, and carry out simple and routine instructions that could be

 9   learned in 30 days or less. AR 15. At step four, the ALJ found that claimant could not perform

10   past relevant work. AR 19. At step five, the ALJ found that considering claimant’s age,

11   education, work experience, and residual functional capacity, there are jobs existing in significant

12   numbers in the national economy that claimant can perform. AR 20-21. The ALJ concluded that

13   claimant was not under a disability during the relevant time period. AR 21.

14          In claimant’s motion for summary judgment, he challenges the ALJ’s RFC findings. In

15   particular, claimant argues that the RFC is contrary to law and not supported by substantial

16   evidence since: (1) it fails to depict accurately claimant’s reaching, handling, and fingering

17   restrictions stemming from his hand and shoulder impairments; and (2) it fails to account for

18   claimant’s moderate limitations in concentration, persistence, and pace. ECF No. 15-2 at 2.

19          In the Commissioner’s opposition and cross-motion for summary judgment, the

20   Commissioner argues that: (1) the standard of review for the ALJ’s factual findings is highly
21   deferential, ECF No. 18 at 5; (2) substantial evidence supports the ALJ’s RFC findings regarding

22   claimant’s ability to handle, finger, and reach, id. at 6-8; and (3) substantial evidence supports the

23   ALJ’s mental RFC findings, id. at 8-11.

24          A. RFC

25          A claimant’s RFC is what he can still do despite his physical, mental, and other

26   limitations. See Mayes v. Massanari, 276 F.3d 453, 460 (9th Cir. 2001). An ALJ’s RFC
27   determination must be based on medical opinions and the totality of the record. See 20 C.F.R.

28   §§ 416.927(b), 416.946(c). In determining RFC, an ALJ is responsible for “determining
                                                        4
        Case 2:19-cv-02246-JDP Document 21 Filed 12/29/20 Page 5 of 9


 1   credibility, resolving conflicts in medical testimony, and for resolving ambiguities.” Garrison v.

 2   Colvin, 759 F.3d 995, 1010 (9th Cir. 2014) (quoting Andrews v. Shalala, 53 F.3d 1035, 1039 (9th

 3   Cir. 1995)). In making these determinations, an ALJ must account for all a claimant’s limitations.

 4   Valentine v. Comm’r, Soc. Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009) (“The hypothetical an

 5   ALJ poses to a vocational expert, which derives from the RFC, must set out all the limitations and

 6   restrictions of the particular claimant. Thus, an RFC that fails to take into account a claimant’s

 7   limitations is defective.”) (internal quotation and citation removed).

 8                  a. Fingering and Handling Limitations

 9          The ALJ found that claimant could frequently handle and finger bilaterally. AR 15. In

10   support of his assertion that the ALJ failed to account for all fingering limitations supported by

11   the record, claimant alleges that the ALJ “failed to discuss” a VA disability evaluation and failed

12   to account for the limitations noted in an orthopedic evaluation. ECF No. 15-2 at 11.

13          Claimant alleges that the ALJ did not adequately consider VA notes about his inability to

14   grasp tools or move all fingers, included as part of an overall disability evaluation that focused on

15   claimant’s PTSD and was completed by a licensed social worker. See id. However, the ALJ

16   explicitly considered this opinion. AR 19. While the ALJ did not mention the social worker’s

17   note that claimant “cannot grasp tools or move all of his finger,” this note was not made as the

18   result of a physical examination, but rather as part of the rationale for the social worker’s finding

19   that claimant experiences PTSD. AR 1855. The ALJ was not required to mention this note as

20   part of the RFC evaluation or findings.
21           Turning to claimant’s orthopedic evaluation, Dr. James noted that claimant “primarily

22   just uses his index and thumb for pinch and grasping activities and does not have full active

23   flexion of his little finger with some numbness in the ulnar distribution on the right hand and

24   inability to completely make a closed fist on the right.” AR 1858. However, Dr. James further

25   noted that “this condition has not changed for 20 years,” and that his examination of claimant’s

26   right hand showed “good opponens strength and no thenar atrophy” along with “a negative
27   Tinel’s over the ulnar nerve at the cubital tunnel of the right elbow.” AR 1858. As such, while

28   Dr. James’ evaluation could have supported a finding of more substantial fingering and handling
                                                        5
        Case 2:19-cv-02246-JDP Document 21 Filed 12/29/20 Page 6 of 9


 1   limitations, it also provided support for the ALJ’s reasonable findings. “Where evidence is

 2   susceptible to more than one rational interpretation, it is the ALJ’s conclusion that must be

 3   upheld.” Morgan v. Comm’r, Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999).

 4           Additionally, further evidence in the record supports the ALJ’s findings. X-rays taken in

 5   November 2016 showed “minimal posttraumatic deformity” in part of claimant’s left hand, with

 6   “[q]uestionable arthritis” in the thumb, and an otherwise “normal” hand. AR 1705-06. As to

 7   claimant’s right hand, the x-rays showed “no soft tissue swelling or calcification,” “[a]n old

 8   minimal fracture deformity,” and “multiple degenerative changes noted about the interphalangeal

 9   joints of the finger,” but otherwise “normal” joints and bones. AR 1706-07.

10                  b. Reaching Limitations

11          The ALJ found that claimant could not reach overhead, but imposed no further reaching

12   limitations. AR 15. In support of his assertion that the ALJ failed to account for all his reaching

13   limitations, claimant points to the ALJ’s statement that “[t]here is no indication in the record that

14   the claimant continued to seek treatment [after 2008].” ECF No. 15-2 at 10 (quoting AR 17).

15   Claimant asserts that he did receive further treatment. See id. However, the ALJ explicitly

16   referenced further examinations and treatment, thereby demonstrating that the ALJ did consider

17   them. AR 17-18. Claimant further points to medical records that claimant argues demonstrate

18   greater limitations than those included in the RFC. ECF No. 15-2 at 7-9. While these records

19   demonstrate claimant’s impairment and could have led to a finding of greater reaching

20   limitations, they do not require a finding of greater limitations.
21          The record contains substantial evidence to support the ALJ’s findings regarding

22   claimant’s reaching limitations. Both state agency consultants reviewing claimant’s physical

23   conditions, Dr. Nisbet and Dr. Davenport, provided opinions regarding claimant’s reaching

24   limitations, and the ALJ properly considered each. See AR 16. The ALJ noted that Dr. Nisbet,

25   whose opinion was deemed “persuasive,” had concluded that claimant could “perform overhead

26   reaching with his upper extremities no more than occasionally.” AR 16. The ALJ further noted
27   that there were “records received at the hearing level that indicate the claimant had greater

28   restrictions.” AR 17. Dr. Davenport, whose opinion the ALJ deemed “less persuasive given the
                                                         6
        Case 2:19-cv-02246-JDP Document 21 Filed 12/29/20 Page 7 of 9


 1   relevant medical records,” indicated that claimant could “occasionally perform overhead reaching

 2   with his upper extremities.” AR 17. Notably, the ALJ’s RFC findings contained greater

 3   limitations than were specifically identified by either doctor. See AR 68-71, 83-86.

 4                  c. Mental Limitations

 5          The ALJ found that claimant “could understand, remember, and carry out simple and

 6   routine instructions that could be learned in 30 days or less.” AR 15. In so doing, the ALJ

 7   accounted for claimant’s “no more than moderate limitations” in concentration, persistence, and

 8   pace that had been found at steps two and three of the sequential analysis. AR 14. The ALJ was

 9   not required to translate verbatim into the RFC these mental limitations from steps two and three.

10   See Hoopai v. Astrue, 499 F.3d 1071, 1076 (9th Cir. 2007) (“The step two and step five

11   determinations require different levels of severity of limitations such that the satisfaction of the

12   requirements at step two does not automatically lead to the conclusion that the claimant has

13   satisfied the requirements at step five.”). Rather, “an ALJ’s assessment of a claimant adequately

14   captures restrictions related to concentration, persistence, or pace where the assessment is

15   consistent with restrictions identified in the medical testimony.” Stubbs-Danielson v. Astrue, 539

16   F.3d 1169, 1174 (9th Cir. 2008); see also Turner v. Berryhill, 705 F. App’x 495, 498 (9th Cir.

17   2017) (“An RFC determination limiting a claimant to ‘simple, repetitive tasks’ adequately

18   captures limitations in concentration, persistence, or pace where the determination is consistent

19   with the restrictions identified in the medical evidence.”).

20          Claimant cites to multiple unpublished opinions to argue that the ALJ did not adequately
21   incorporate the mental limitations found at steps two and three into the RFC. Setting aside the

22   issue of how much weight to accord these unpublished opinions, each case involved RFCs that

23   included fewer concrete restrictions based on noted mental limitations. See Lubin v. Comm’r,

24   Soc. Sec. Admin., 507 F. App’x 709, 712 (9th Cir. 2013) (finding error due to the ALJ’s improper

25   rejection of medical opinions and because the RFC limited claimant to “to one to three step

26   tasks,” which could “still require the speed and concentration Lubin lacks”); Brink v. Comm’r,
27   Soc. Sec. Admin., 343 F. App’x 211, 212 (9th Cir. 2009) (holding that limiting a claimant to

28   “simple, repetitive work” did not account for a claimant’s moderate limitations in concentration,
                                                         7
        Case 2:19-cv-02246-JDP Document 21 Filed 12/29/20 Page 8 of 9


 1   persistence, or pace); Malta v. Saul, No. 1:18-cv-0415-JLT, 2019 WL 4127203 at *6 (E.D. Cal.

 2   Aug. 30, 2019) (“Following Brink, this Court has repeatedly determined that restriction to simple,

 3   repetitive tasks in the RFC or hypothetical to a vocational expert does not adequately incorporate

 4   an ALJ’s conclusion that a claimant has moderate limitations in concentration, persistence, or

 5   pace at step three.”). Here, unlike the opinions cited by claimant, the ALJ moved beyond limiting

 6   claimant to “simple, repetitive tasks,” and included that claimant “could understand, remember,

 7   and carry out simple and routine instructions that could be learned in 30 days or less.” AR 15. In

 8   so doing, the RFC includes concrete restrictions that account for claimant’s moderate limitations

 9   in concentration, persistence, and pace. Hence, even if I accept claimant’s argument that Stubbs-

10   Danielson has been modified by subsequent unpublished opinions, those opinions do not apply to

11   the facts presented here.

12          The ALJ relied upon substantial evidence in the record to arrive at the RFC’s mental

13   restrictions. State agency reviewing psychologists concluded that claimant could follow simple,

14   routine instructions. See AR 16, 72, 87. Claimant denied suicidal or homicidal ideations, and

15   presented with intact memory, fair to good judgment, and full affect. See, e.g., AR 419, 436, 444,

16   470, 478, 498, 767, 786, 847. Since the ALJ relied upon medical opinions to translate mental

17   limitations into reasonable concrete restrictions, the RFC adequately accounts for claimant’s

18   moderate limitations. See, e.g., Larkin v. Saul, 819 F. App’x 535, 538 (9th Cir. 2020) (“The

19   result in Stubbs-Danielson applies a fortiori here, where the nonconcrete workweek ‘limitations’

20   that Larkin says the ALJ ignored were mentioned by the same doctors that opined—in the same
21   sentence—that ‘she retains the ability to follow through with routine tasks with reasonable

22   CPP.’”); French v. Saul, No. 2:18-CV-2191-KJM-KJN, 2020 WL 5249626 at *2 (E.D. Cal. Sept.

23   3, 2020) (“Accordingly, this case is more analogous to Stubbs-Danielson than it is to Brink,

24   because it appears the ALJ did rely on medical evidence when he reached the conclusion that

25   plaintiff’s moderate difficulties in maintaining concentration, persistence or pace would not

26   prevent him from performing ‘simple, routine tasks,’ with ‘occasional interactions with
27   supervisors, co-workers and the public, and no tandem work.’”). Hence, the ALJ did not err in

28   translating claimant’s moderate mental limitations into the concrete restrictions set forth in
                                                        8
        Case 2:19-cv-02246-JDP Document 21 Filed 12/29/20 Page 9 of 9


 1   claimant’s RFC.

 2      IV.      CONCLUSION AND ORDER

 3            For the reasons stated in this opinion, the court concludes that the record contains

 4   substantial evidence supporting the ALJ’s RFC findings, and that the RFC adequately accounts

 5   for the claimant’s mental limitations. The ALJ did not err. The court hereby orders that:

 6            1. Claimant Peter Ellsworth Stiles’ motion for summary judgment, ECF No. 15, be

 7               denied;

 8            2. the Commissioner’s cross-motion for summary judgment, ECF No. 18, be granted;

 9            3. the decision of the Commissioner of Social Security be affirmed; and

10            4. the clerk of this court enter judgment in favor of defendant Commissioner of Social

11               Security and against claimant Peter Ellsworth Stiles, and close this case.

12
     IT IS SO ORDERED.
13

14
     Dated:      December 29, 2020
15                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         9
